                                                                             December 4, 2019
           SchofieldSDNYChambers@nysd.uscourts.gov             USDC SDNY
           Honorable Lorna G. Schofield                        DOCUMENT
           United States District Judge                        ELECTRONICALLY FILED
           Southern District of New York                       DOC #:
           40 Centre Street                                    DATE FILED: 12/11/2019
           New York, New York 10007
                                         Re: United States v. Carlos Rondan Moreno
                                             17 Cr. 479 (LGS)
           Dear Judge Schofield,

                 I write to respectfully request that your Honor adjourn Carlos Rondan
           Moreno’s sentencing, currently scheduled for January 28, 2020, until a date and time
           convenient to the Court in April 2020.

                 Counsel was very recently assigned to try a month-long sex trafficking case
           which will begin on March 2, 2020. (U.S. v. Melendez Rojas, 14 Cr. 434.) Between now
           and then I will need to: review extensive discovery (all of which is in Spanish);
           prepare and file motions, as appropriate; and propose jury instructions.

                 To add to the challenge, counsel continues to have difficulty engaging
           Spanish interpreters in light of the extraordinary number of Spanish speaking
           defendants both in the SDNY and the EDNY, owing to pending MS-13 and Latin
           American sex trafficking cases. Since neither Mr. Rondan Moreno, nor his family
           members speak English, preparing an appropriate sentencing submission, in
           accordance with the current schedule, continues to be a challenge.

                 I have discussed this request for an adjournment with AUSA Kaylan Lasky,
           who has graciously consented.

                   Accordingly, on behalf of Mr. Rondan Moreno, we respectfully request an
           adjournment of his sentencing date until a date and time convenient to your Honor,
           in late April 2020. Your Honor’s consideration of this request is appreciated.

Application Granted. Defendant Moreno's sentencing is adjourned        Respectfully submitted,
to April 7, 2020 at 11:00 a.m. Defendant's submission shall be filed         /s/
                                                                       Susan G. Kellman
by March 16, 2020. The Government's submission shall be filed by
March 19, 2020. The Clerk of the Court is directed to terminate the
letter motion at docket number 30.

Dated: December 11, 2019
New York, New York
